 In the Matterof ATLANTICSTATES GAS COMPANY OF NEW YORK, INC.,EMPLOYERandCHAUFFEURS,TEAMSTERS,WAREHOUSEMEN ANDHELPERSUNION, A. F. L.,LOCAL NUMBER 65, PETITIONERCase No. 3-RC-250.-Decided July 6, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed,' a hearing was held before RichardLipsitz, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed?Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the Intervenor are labor organizationsclaiming to represent employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section. 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit consisting of all servicemen, meter readers, tank truck drivers, installation men, bulk plantmen, storekeepers, clerks, and crew foremen at the Employer's Cort-land, New York, plant excluding all office employees, the dispatcher,plant foremen, chief foremen, guards, and professional employees.In the alternative, if the Board finds that aunit limited to employeesin the Cortland plant is inappropriate, the Petitioner is willing toproceed to an election in a unit including also the employees at theEmployer's Horseheads, New York, plant.The Employer contendsThe Employer's and Petitioner's names appear as amended at the hearing.z The hearing officer permitted Chauffeurs,Teamsters,Warehousemen and Helpers Union,A. F. L., Local 529, herein called the Intervenor,to intervene with the consent of the partieshereto, because of a jurisdictional claim over some of the employees involved in thisproceeding.85 N. L. R. B., No. 6..15 16DECISIONSOF NATIONALLABOR RELATIONS BOARDthat only a unit coextensive with its entire operations and includingemployees at both its Cortland and Horseheads plants is appropriate.The Intervenor agrees with the Petitioner's contention that only aunit of Cortland employees is appropriate.All the parties agree,however, that the unit should be composed of the employee categoriesset forth in the petition.The Employer is engaged in the business of selling bottled gasand in the sale, installation, and servicing of equipment and appli-ances fueled by bottled gas. Its main office and plant is at Cortland,New York, from which its area of operation extends over a radiusof 65 miles. It also maintains a small plant at Horseheads, NewYork, 50 miles from Cortland, which was established about 2 yearsago to serve a concentration of customers in that sector.The Horse-heads plant provides the same services that are obtainable at Cortland.It likewise sells bottled gas, but processes all its sales through theCortland office.Approximately 47 employees are employed at the Cortland plantand 5 employees at Horseheads.A single operating manager is incharge of all business activities and personnel matters 3 at both plants,and spends 2 days each week at Horseheads. Employees at bothplants are hired, promoted or discharged by the operating manager,although the foreman at each plant may, in his absence, hire em-ployees subject to his approval.All pay-roll and other personnelrecords are centralized at Cortland.Working hours, pay rates, jobclassifications, and employee benefits are the same at both plants.Upon the establishment of the Horseheads plant, it was staffed withemployees from Cortland who now reside at Horseheads.The Em-ployer testified, however, that if warranted, these employees wouldbe transferred back to Cortland.Employees are sometimes initiallyhired at Cortland for employment at Horseheads.Occasionally em-ployees from the Cortland plant will work for a day at Horseheads,returning upon completion of their duties to Cortland.The Petitioner's, charter from its International limits its jurisdic-tion to an area comprising only the Employer's Cortland employees,whereas the Intervenor's charter grants it jurisdiction over an areawhich includes the Horseheads employees.The Petitioner and In-tervenor assert that no attempt has been made to organize the Horse-heads employees and that these employees have not requested repre-sentation by either of these labor organizations.They contend thatbecause of these circumstances, and because of the distance betweenthe two plants, a unit of only the Cortland employees should be es-8The operating manager, however, does not have charge of the Employer's salesmen. ATLANTIC STATES GAS COMPANY OF NEW YORK, INC.17tablished.We find that these contentions lack sufficient m.erit.4 Inview of the integration of the Employer's operations, its centralizedpersonnel administration, the identical duties, conditions of employ-ment and compensation for all its employees, the small size of theplants, the fact that there is some contact between employees of bothplants, and the willingness of the Petitioner to represent the Horse-heads employees, we find that a unit consisting of the Cortland andHorseheads employees is appropriate.5A questionarises asto whether crew foremen should be included inthe unit.These employees are working foremen in charge ofcrews of three to five men who install equipment on the customer'spremises and are responsible for the proper completion of each job.They are required to have more training and experience than the crewmembers from whose ranks they are promoted, and their pay substan-tially exceeds that of crew members.They keep the time records forthe crews and make recommendations concerning the hiring, dis-charge and increase in salary of crew members which are given greatweight.We find, despite the agreement of the parties to includethese employees, that crew foremen are supervisors within themeaningof the Act, and shall exclude them. from the unit .6We find that all service men, meter readers, tank truck drivers, in-stallation men, bulk plant men, storekeepers, and plant, clerks,' at theEmployer's Cortland and Horseheads, New York, plants excludingall office employees, the dispatcher, plant foremen, chief foremen, crewforemen, guards, professional employees, and all other supervisors asdefined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later'Matter of American Republics Corporation,78 N. L. R. B. 1025.Matter of Boland Manufacturing Company,83 N. L. R. B. 1254;Matter of BrownExpress, et al.,80 N. L. R. B. 753;Matter of Bar-Tack Manufacturing Co. Ltd., 77N. L. R. B. 203.Matter of Lloyd Corp.,Ltd.,79 N. L. R.B. 1477;Matter of the Murray Company, 77N. L. R. B. 481.'As the parties stipulated to exclude all office employees we presume that the clerks whomthey desire to include are plant clericals,although the record does not indicate that there areemployees in this category.If in fact there are such employees they shall be included inthe unit.I If the Petitioner does not desire to participate in an election at this time in the unitfound appropriate,we shall permit it to withdraw its petition upon notice to the RegionalDirector within 6 days after issuance of this Direction. 18DECISIONS .OF NATIONAL LABOR RELATIONS BOARDthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,among the employees in the unit found appropriate in paragraphnumbered 4, above, who were employed during the pay-roll period im-mediately preceding-the date of this Direction of Election, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether or not they desire to be represented, forpurposes of collective bargaining, by Chauffeurs, Teamsters, Ware-housemen and Helpers Union, A. F. L., Local Number 65.